Mr. Justice Lawrence delivered the opinion of the Court: To an action of assumpsit, brought upon a promissory note, the defendant pleaded that the cause of action accrued beyond the limits of this State, subsequent to the 17th day of January, 1851, to wit, on the 16th day of January, 1856, and that five years had elapsed before the commencement of the suit. The counsel for the appellant, defendant below, insists in his brief that the act of 1851 revived the act of February 10th, 1849, which created a five years’ limitation to suits of this character, and the plea above set forth was framed on that hypothesis. The three acts amendatory of the general limitation law are not very felicitously worded in regard to perspicuity, but we can perceive no ground on which this position can be maintained. The act of February 10th, 1849, created a new bar of five years to an action upon a promissory note. The act of November 5th, 1849, repealed, as to causes of action thereafter to accrue, the act' of February, 1849, and made sixteen years the bar. The act of February 17th, 1851, did not repeal the act of November, 1849, or affect it in any way whatever as to causes of action arising after its passage, within which category is the case at bar. It simply prescribes what shall be the rule in regard to certain causes of action which accrued during the period the act of February, 1849, was in force, and also in regard to certain causes of action which had accrued prior to April 13th, 1849, when the act of February went into operation. But in all other respects the act of November, 1849, has remained in full force. Under that law, a promissory note given since its passage, whether within or without the State, is only barred by the lapse of sixteen years. The plea is manifestly bad, and the judgment of the Circuit Court is affirmed. Judgment affirmed.